DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki et al. (KR 20090118147 A, see English Translation by ip.cpm) in view of Masahiro (JP 2005-122906 A, see English Translation by ip.cpm), and in view of Wilson (US 20130010459 A1) and further in view of Takahashi et al. (WO 2013114485 A1).
In claim 4, Ki discloses an LED tube lamp, comprising:
a lamp tube (2);
two end caps (5s), each of the two end caps coupled to a respective end of the lamp tube (2);
a light strip (4), attached to an inner circumferential surface of the lamp tube (2);
a plurality of LED light sources (9s) mounted on the light strip; and
a power supply module (the PCB 4 has a power supply for supplying the voltage supplied from the electronic and electrical ballasts to the PCB main 4, page 3 in English Translation by ip.com) comprising a printed circuit board electrically connected to the light strip, a rectifying circuit and a filtering circuit coupled to the rectifying circuit (implicit components for the power supply), wherein an end of the light strip detached from the inner circumferential surface of the lamp tube and electrically connected to the printed circuit board (see Fig. 4);
except for disclosing the lamp tube being glass lamp tube, a diffusive layer covered on a surface of the lamp tube; wherein the end of the light strip is detached from the inner circumferential surface of the glass lamp tube to form a freely ending portion with the freely ending portion being curled up, coiled or deformed in shape to be fittingly accommodated within the LED tube lamp.
However, in the same field of endeavor, Wilson discloses in paragraph [0041] a glass lamp tube (20); and Masahiro discloses a diffusive layer (heat shrink tube 2) covered on a surface of the lamp tube (1).
Further, Takahashi discloses in Fig. 1, wherein the end of the light strip (substrate 21) is detached from the inner circumferential surface of the lamp tube (envelop 3) to form a freely ending portion with the freely ending portion being curled up, coiled or deformed in shape (S22) to be fittingly accommodated within the LED tube lamp (3).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a fluorescent lamp with improved safety which has a glass piece covered with heat contraction tube, preventing scattering of glass pieces if the lamp breaks ([0006]; Masahiro) and also wherein the wound wires gives flexibility to fitting the electrical components into the lamp envelop easily.
In claim 5, Ki in view of Masahiro and Takahashi discloses the LED tube lamp according to claim 4, wherein Takahashi further discloses the freely ending portion (S22) forms a shape of "Z" or "S" inside (S22 is an S shape) the LED tube lamp.
Claim(s) 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki et al. (KR 20090118147 A, see English Translation by ip.cpm) in view of Masahiro (JP 2005-122906 A, see English Translation by ip.cpm) in view of Wilson, and further in view of Kim (US 7,929,100 B2).
In claim 19, Ki discloses an LED tube lamp, comprising:
a lamp tube (2);
two end caps (5s), each of the two end caps coupled to a respective end of the lamp tube (2);
a light strip (4), attached to an inner circumferential surface of the lamp tube (2);
a plurality of LED light sources (9s) mounted on the light strip; and
a power supply module (the PCB 4 has a power supply for supplying the voltage supplied from the electronic and electrical ballasts to the PCB main 4, page 3 in English Translation by ip.com) comprising a printed circuit board electrically connected to the light strip, a rectifying circuit and a filtering circuit coupled to the rectifying circuit (implicit components for the power supply), wherein an end of the light strip detached from the inner circumferential surface of the lamp tube and electrically connected to the printed circuit board (see Fig. 4);
except for disclosing the lamp tube being glass lamp tube, a diffusive layer covered on a surface of the lamp tube, and wherein the printed circuit board comprises two first soldering pads arranged on a top surface thereof, the plurality of LED light sources are mounted on a top surface of the light strip, further wherein the end of the light strip is detached from the inner circumferential surface of the glass lamp tube to form a freely ending portion soldered to the two first soldering pads on the top surface of the printed circuit board.
However, in the same field of endeavor, Kim discloses in Fig. 1, However, in the same field of endeavor, Wilson discloses in paragraph [0041] a glass lamp tube (20); and Masahiro discloses a diffusive layer (heat shrink tube 2) covered on a surface of the lamp tube (1).
Further, Kim discloses in Figs. 1 and 4A-4B, wherein the printed circuit board (230) comprises two first soldering pads (two pads 238/239) arranged on a top surface thereof, the plurality of LED light sources are mounted on a top surface of the light strip (112), further wherein the end of the light strip is detached from the inner circumferential surface of the glass lamp tube to form a freely ending portion soldered to the two first soldering pads on the top surface of the printed circuit board;
wherein the light strip is soldered (112) to the printed circuit board (230)
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a fluorescent lamp with improved safety which has a glass piece covered with heat contraction tube, preventing scattering of glass pieces if the lamp breaks ([0006]; Masahiro) and also wherein the wound wires gives flexibility to fitting the electrical components into the lamp envelop easily.
In claim 29, Ki discloses an LED tube lamp, comprising:
a lamp tube (2);
two end caps (5s), each of the two end caps coupled to a respective end of the lamp tube (2);
a light strip (4), attached to an inner circumferential surface of the lamp tube (2);
a plurality of LED light sources (9s) mounted on the light strip; and
a power supply module (the PCB 4 has a power supply for supplying the voltage supplied from the electronic and electrical ballasts to the PCB main 4, page 3 in English Translation by ip.com) comprising a printed circuit board electrically connected to the light strip, a rectifying circuit and a filtering circuit coupled to the rectifying circuit (implicit components for the power supply), wherein an end of the light strip detached from the inner circumferential surface of the lamp tube and electrically connected to the printed circuit board (see Fig. 4);
except for disclosing the lamp tube being glass lamp tube, a diffusive layer covered on a surface of the lamp tube, and wherein the printed circuit board comprises two soldering pads arranged on a bottom surface thereof, the plurality of LED light sources are mounted on a top surface of the light strip, further wherein the end of the light strip is detached from the inner circumferential surface of the glass lamp tube to form a freely ending portion soldered to the two soldering pads on the bottom surface of the printed circuit board.
However, in the same field of endeavor, Kim discloses in Fig. 1, However, in the same field of endeavor, Wilson discloses in paragraph [0041] a glass lamp tube (20); and Masahiro discloses a diffusive layer (heat shrink tube 2) covered on a surface of the lamp tube (1).
Further, Kim discloses in Figs. 1 and 4A-4B, the printed circuit board (230) comprises two soldering pads arranged on a bottom surface thereof (pads 238/239 when being viewed upside-down), the plurality of LED light sources (114) are mounted on a top surface of the light strip (112), further wherein the end of the light strip is detached from the inner circumferential surface of the glass lamp tube to form a freely ending portion soldered to the two soldering pads on the bottom surface of the printed circuit board.
wherein the light strip is soldered (112) to the printed circuit board (230)
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a fluorescent lamp with improved safety which has a glass piece covered with heat contraction tube, preventing scattering of glass pieces if the lamp breaks ([0006]; Masahiro) and also wherein the wound wires gives flexibility to fitting the electrical components into the lamp envelop easily.

Allowable Subject Matter
5.	Claims 6-18, 20-28, and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 37-48 appear to comprise allowable subject matter.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844